department of the treasury internal_revenue_service washington d c contact person xxxxxxk identification_number xxxxxx telephone number xxxxxx employer_identification_number xxxxxx tax_exempt_and_government_entities_division date release number release date date xxxxkx xxxxxx xxxxkxk uniform issue list legend a xxxxxkx b xxxxkxx c xxxxxx m xxxxxx o xxxxxx x xxxxkxx date xxxxxx date xxxxxx dear this is in reply to your letter of date concerning the federal income and excise_tax consequences under sec_4941 of the internal_revenue_code code relating to the administration of an estate in the manner and for the purposes described below facts ais a privately held corporation that files its annual tax_return on form_1120 u s_corporation income_tax return b is the founder of a and x b is a substantial_contributor as defined in sec_507 of the code to x b is also the grantor of m c is married to b and is the grantor of o on date b founded and funded x to further religious and educational organizations x is exempt from federal_income_tax under sec_501 of the code and is a private_foundation within the meaning of sec_509 of the code x is the primary beneficiary of the estates of both b and c upon their deaths x will receive by way of bequest cash and notes received from the redemption of a non-voting shares held by m and o b's will leaves all of the assets owned by him at his death to m upon his death m will become irrevocable and it is anticipated that the executor and trustee will elect under sec_645 of the xxxxxx code to have m taxed as a part of b’s estate x is a beneficiary of m and pursuant to m’s terms x is to receive all a non-voting shares owned by m at b's death when c dies her will bequeaths her residuary_estate to o and o then transfers all of the a non-voting shares owned by it at c’s death to x during the administration of b’s estate and pursuant to the terms of an a shareholders’ agreement it is expected that when b dies a will elect to exercise its option under the shareholders’ agreement to purchase the a non-voting shares owned by m expected that upon c’s death a will elect to exercise its option to purchase the a non-voting shares owned by o in each case the a non-voting shares will be purchased in accordance with the terms of an a shareholders’ agreement for cash and or an a promissory note elects to issue one or more promissory notes to purchase the a non-voting shares each promissory note will provide interest_paid at not less than the applicable_federal_rate will have a term of no longer than years and will have a fair value of not less than the note’s face value similarly it is if a after the deaths of b and c a's purchase of the a non-voting shares from m and o will be submitted for approval to a probate_court or another court having proper jurisdiction over the estate m and o will transfer any cash and a promissory notes that they receive from the sale of their a non-voting shares to x a will remain obligated and continue to make interest and principal payments to x until the a promissory notes are satisfied in full ruling requested you have requested that x’s holding of an a promissory note and its receipt of a promissory note payments from a after the period of estate administration terminations will meet all of the requirements of sec_53 d -1 b of the foundation regulations and therefore will not be deemed acts of self-dealing subject_to excise_tax under sec_4941 of the code law sec_501 of the code provides in part for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual sec_507 defines a substantial_contributor as any person who contributed or bequeathed an aggregated amount of more than dollar_figure to a private_foundation if such amount is more than percent of the total contributions and bequests received by the foundation before the close of the taxable_year of the foundation in which the contribution or bequest is received by the foundation from such person in the case of a_trust the term substantial_contributor also means the creator of the trust sec_509 provides that unless specifically excepted a domestic or foreign organization described in sec_501 is a private_foundation and subject_to the excise_taxes of chapter of the code xxxxxx sec_4941 of the code imposes an excise_tax on acts of self-dealing between a private_foundation and any of its disqualified persons as defined in sec_4946 sec_4941 of the code defines self-dealing as including the sale_or_exchange of property and the lending of money or other extension of credit between a private_foundation and a disqualified_person whether done directly or indirectly sec_4946 provides in part that the term disqualified_person means with respect to a private_foundation a person who is - a a substantial_contributor to the foundation d a member_of_the_family of any individual described in subparagraph a e a corporation of which persons described in subparagraph a or d own more than percent of the total combined voting power g a_trust or estate in which persons described in subparagraph a or d hold more than percent of the beneficial_interest sec_53 d -1 b of the foundation regulations foundation regulations relating to transactions during the administration of an estate or revocable_trust provides that the term indirect self-dealing shall not include a transaction with respect to a private foundation’s interest or expectancy in property whether or not encumbered held by an estate or revocable_trust including a_trust which has become irrevocable on a grantor’s death regardless of when title to the property vests under local law if - i the administrator or executor of an estate or trustee of a revocable_trust either - a b c possess a power of sale with respect to the property has the power to reallocate the property to another beneficiary or is required to sell the property under the terms of any option subject_to which the property was acquired by the estate or revocable_trust ii iii such transaction is approved by the probate_court having jurisdiction over the estate or by another court having jurisdiction over the estate_or_trust or over the private_foundation such transaction occurs before the estate is considered terminated for federal_income_tax purposes pursuant to paragraph a of sec_1_641_b_-3 of the regulations or in the case of a revocable_trust before it is considered subject_to sec_4947 iv the estate_or_trust receives an amount which equals or exceeds the fair_market_value of the foundation’s interest or expectancy in such property at the time of the transaction taking into account the terms of any option subject_to which the property was acquired by the estate_or_trust and v with respect to transactions occurring after date the transaction either - a b c results in the foundation receiving an interest or expectancy at least as liquid as the one it gave up results in the foundation receiving an asset related to the active carrying out of its exempt purposes or ls required under the terms of any option which is binding on the estate_or_trust sec_53_4941_d_-2 of the foundation regulations provides in part that except in the case of the receipt and holding of a note pursuant to a transaction described in sec_4941 d - b of the foundation regulations an act of self-dealing occurs when a note the obligor of which is a disqualified_person is transferred by a third party to a private_foundation which becomes the creditor under the note analysis generally transactions between a disqualified_person and a foundation are subject_to the self- dealing rules set forth in sec_4941 of the code sec_4941 defines self-dealing to include any direct or indirect sale_or_exchange or leasing of property between a private_foundation and a disqualified_person under sec_53 d -1 b of the regulations the sale by an estate of property in which a private_foundation has an expectancy under a will can be an act of indirect self-dealing if the transaction described above were determined to be an act of self-dealing it would subject the self-dealing persons to an excise_tax on each act of self- dealing between a disqualified_person and a private_foundation pursuant to sec_4941 however in order to apply sec_4941 we must first determine if there are disqualified persons in the transaction with the private_foundation here b is a disqualified_person with respect to x under sec_4946 of the code as a substantial_contributor to x sec_507 of the code defines a substantial_contributor as any person who contributed an aggregate amount of more than dollar_figure to a private_foundation if such amount is more than percent of total contributions b has contributed substantially more than dollar_figure which you state was more than of total contributions additionally c is a disqualified_person with respect to x pursuant to sec_4946 of the code that section states that a member’ of the family of a disqualified_person includes the spouse children of and grandchildren of a disqualified_person c is the spouse of a disqualified_person thus c is a disqualified_person with respect to x xxxxxx however transactions during the administration of an estate regarding the foundation’s interest or expectancy in property held by such estate are not self-dealing if all five conditions set forth in sec_53 d -1 b of the regulations are met such exception to the self-dealing rules is commonly referred to as the estate administration exception sec_53 d -1 a of the foundation regulations states that the term self-dealing means any direct or indirect transaction described in sec_53_4941_d_-2 sec_53_4941_d_-2 provides that the lending of money and other extension of credit between a private_foundation and a disqualified_person shall constitute an act of self-dealing for example an act of self-dealing occurs where a note the obligor of which is a disqualified_person is transferred by a third party to a private_foundation which becomes the creditor under the note however sec_53_4941_d_-2 also provides that such a transfer of a note to a private_foundation does not constitute self-dealing if the foundation receives and holds the note pursuant to a transaction described in sec_53 d -1 b x is the primary beneficiary of the estates of both b and c upon their deaths x will receive by way of bequest cash and notes received from the redemption of a non-voting shares held by m and o ais a disqualified_person under sec_4946 with regard to x because b owns more than of the total combined voting power of a and he is a substantial_contributor with respect to x where a note has been issued subject_to all the safeguards enumerated in sec_53 d - b receipt and continued holding of the promissory note will not be deemed an extension of credit between a foundation and a disqualified_person for purposes of sec_4941 therefore x's holding of an a promissory note and its receipt of a promissory note payments from a after the period of estate administration termination will meet the requirements of sec_53 d - b because i ii iii the trustees of m and o are required to sell the a non-voting shares under the terms of the shareholder agreement with a when b dies a will elect to exercise its option to purchase the a non-voting shares from m and when c dies a will elect to exercise its option to purchase the a non-voting shares from o after the deaths of b and c the transfers will be approved by the probate_court or other court having proper jurisdiction over each estate m and o will transfer any cash and a promissory notes that they receive from the sale of their a non-voting shares to x iv the exercise of a’s option to purchase the a non-voting shares from m and qo binding on m and o is ruling x’s holding of an a promissory note and its receipt of a promissory note payments from a after the period of estate administration terminations will meet the requirements of section xxxxxx d -1 b of the foundation regulations and therefore will not be deemed acts of self-dealing subject_to excise_tax under sec_4941 of the code this private_letter_ruling request was submitted prior to the issuance of revproc_2011_4 section in which a no-rule position was announced with regard to self-dealing issues involving the issuance of a promissory note by a disqualified_person during the administration of an estate_or_trust this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely steven grodnitzky manager exempt_organizations technical group enclosure notice
